Citation Nr: 0200939	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to October 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for paranoid 
schizophrenia and depression.  Subsequent to the issuance of 
the statement of the case, at the personal hearing at the RO, 
the issue was determined to be service connection for 
paranoid schizophrenia.  The representative has advanced 
argument on this issue and it is ready for appellate review.


FINDINGS OF FACT

1.  The VA has obtained all relevant evidence necessary for 
an equitable disposition of this claim. 

2.  Paranoid schizophrenia was not manifest during service 
and was not manifest to a degree of 10 percent or more within 
1 year from the date of separation from service.


CONCLUSION OF LAW

Paranoid schizophrenia is not shown to be incurred in the 
veteran's active duty service and during the applicable 
presumption period.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of paranoid schizophrenia.  The veteran 
maintains that he suffered paranoid schizophrenia during 
service and within one-year after separation from service, 
and that he continues to suffer from paranoid schizophrenia. 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 ("VCAA"), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 
3.326 (a)).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided notice as to the 
evidence needed to substantiate his claim in the October 2000 
Statement of the Case and the August 2001 Supplemental 
Statement of the Case.  The RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
his claims file.  In this regard, the veteran's personnel 
records and service medical records were obtained.  The 
veteran was afforded a hearing before the RO in November 
2000.  The veteran was also afforded a VA examination in May 
2001 and a medical opinion.  The veteran has not made the RO 
or the Board aware of any other evidence needed to be 
obtained.  The Board concludes that the duty to assist has 
been satisfied and the Board will proceed with appellate 
review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (a).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R.          § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Service connection may be established for a disability based 
on different legal theories of entitlement, including on a 
"direct" basis.   See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304.  Establishing 
direct service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases, such as a psychosis, manifesting 
themselves to a certain degree within a certain time after 
service, must have had their onset in service.  See 38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307 and 3.309(a).

The November 1988 enlistment examination report shows the 
veteran received a normal psychiatric clinical evaluation.  
Also, the veteran gave negative responses to inquiries on 
whether he ever had depression or received treatment for a 
mental condition on the Report of Medical History portion of 
the examination.  On the September 1989 and April 1990 
Physical Profile Serial Reports, the veteran's psychiatric 
condition received a profile of 1.  The veteran did not 
report receiving psychiatric treatment on the April 1990 
Dental Patient Medical History report.  In the comprehensive 
April 1990 Supplemental History to the Occupational Health 
Examination Part II, the veteran gave negative responses to 
inquiries on whether he was more worried or anxious than 
usual, whether he was more depressed or unhappy than usual, 
and whether he noticed any change in his personality.  
Service personnel records reveal the veteran elected to not 
undergo a medical examination before separation and the 
medical representative determined that an examination was not 
required.

On the veteran's application for compensation and pension 
(non-service connected disability pension) received by the VA 
in February 1999, the veteran indicated that his paranoid 
schizophrenia and depression began in 1998.  The veteran left 
blank that portion of the form asking for information on any 
treatment provided in service.  The veteran provided a 
statement in February 2000 in which he amended the date of 
onset of his schizophrenia and depression to 1990 and he 
requested service connection.

Private outpatient treatment reports dated from May 1992 to 
December 1997 show no treatment for a psychiatric disorder.  
Private medical records from Michael Bengala, M.D. of St. 
Elizabeth Hospital Medical Center show the veteran was 
hospitalized in November 1998 and December 1998 and that he 
was diagnosed with psychotic and mood disorders.  A family 
history of schizophrenia and an underlying depression with 
psychosis was noted.  Schizophrenia of the paranoid type 
versus major depressive disorder with psychotic features was 
ruled out.  Dr. Bengala determined that cocaine and 
benzodiazephine use contributed to both of the veteran's 
psychotic and mood problems.  The veteran was prescribed 
medication.  A letter dated in March 1999 from Anil C. 
Nalluri, M.D. shows the veteran was seen and treated in 
December 1998 through January 1999 and was diagnosed with 
continuous paranoid schizophrenia.
 
Brecksville VA inpatient medical reports dated from January 
1999 to March 1999 show the veteran was hospitalized for 
"out of control behavior."  The examiner does not note a 
history of symptoms of a psychiatric disorder occurring in 
active service; rather, he reports events occurring several 
years after service.  The examiner notes the veteran's 
history as including a break up with a girlfriend, 
approximately two years ago and subsequent noticeable 
behavioral change.  The veteran lived alone for a year but 
then moved in with his parents because he no longer held a 
job.  There, he reported that he heard voices and received 
messages from radios or television.  The examiner further 
noted that there was suspicion that he was using a street 
drug, which he denied, but nevertheless, it was clear he was 
abusing alcohol during that period.  During the mental 
examination, the veteran displayed uncooperativeness, anger, 
congruent affect, alertness for the most part, orientation to 
three spheres, and poor judgment and insight.  There was no 
disorganization in his thought process.  He refused to give 
information concerning hallucinations and delusions and he 
denied suicidal or homicidal ideations.  Physical examination 
revealed increased liver enzymes noted to be probably due to 
drug adverse reaction, but otherwise normal.  The veteran was 
diagnosed with paranoid schizophrenia and assigned a GAF 
score of 30. 

Youngstown VA outpatient clinical progress reports dated from 
April 2000 to August 2000 show the veteran underwent 
psychotherapy for a diagnosed schizoaffective disorder.  The 
veteran reported hearing voices and hallucinations.  The 
progress reports show that during this time period the 
veteran's psychiatric symptoms improved with increased 
medication.  His assigned GAF score improved from 45 to 
65/60.  

At a hearing held in November 2000 before the RO, the issue 
was determined to be service connection for schizophrenia.  
The veteran testified that during service he experienced 
isolation, depression, confusion, and perhaps heard voices.  
He did not go on sick leave or speak with any medical 
professionals concerning his symptoms except for when he was 
seen for a kidney stone.  He may have told the doctor that he 
was a little depressed, however he does not think he was 
prescribed any medication.  He did not see any private 
doctors off base.  The veteran testified that the one guy he 
associated with noticed his unusual behavior.  The veteran 
stated his behavior did not cause any problems with his 
superiors, but he did get into a fight with a fellow 
"airman" and engaged in a couple of arguments with others 
because he believed that they were against him and talking 
about him.  He was not reprimanded.  

The veteran testified that upon release from service, he did 
not immediately seek professional help for his problems.  The 
veteran obtained employment as a carpenter's helper within 
one month after service; a position he held for about six 
months.  He first testified that during this time he did not 
recall experiencing any symptoms, but later testified he had 
"spurts of depression" but nevertheless felt competent to 
hold his job.  He next worked as a painter during the next 
six months after service.  He testified he might have had 
slight depression during that time.  He also stated that as 
far as he could remember he did alright in these jobs during 
the year after service.  From January 1993 to July 1993, the 
veteran held a job as a car salesman at a car dealer, but 
quit due to his symptoms.  He did not take any medication at 
this time.  A physical examination was not required for any 
of these jobs.  In 1996 and 1997, he held a job with RDW 
Company, a condominium builder.  During this job, he heard 
voices, thought people were against him, and did not get 
along well with a couple of fellow employees.     

The veteran testified that he first sought treatment in 1998 
and explained the delay in seeking treatment was due to his 
self-denial that he had a problem.  By 1998, his symptoms had 
progressed to an extent that he knew he needed treatment.  
The veteran has been on medication since 1998.  The veteran 
further testified that he obtained insurance immediately 
after service but did not recall whether he had to undergo a 
physical examination.  

The veteran's father testified that the veteran had no mental 
problems prior to service.  He further testified that he 
visited the veteran during service on two separate occasions 
after having unusual phone conversations with the veteran.  
During the first visit, the veteran's father recalled and 
identified by name, one of the veteran's superiors, who 
informed him that the veteran was alone and had no one.  
During the second visit, the veteran's father testified that 
the veteran told him, "Don't talk because they listen," and 
that the veteran appeared to be nervous.  The veteran's 
father testified that after another unusual phone 
conversation, he sought the veteran's discharge from service 
on hardship grounds.  He also attempted to get the veteran to 
seek professional help, but the veteran refused.   The 
veteran's father related other incidents starting in 1998-in 
particular, the 1998 incident which led to the veteran's 
treatment at Brecksville VA hospital.   
 
The Board notes that during the RO hearing, the veteran 
submitted several statements from relatives concerning 
another disorder not on appeal.  The only statement remotely 
related to the claimed disorder is the one from the veteran's 
mother in which she indicates that the veteran's psoriasis 
"makes any social interaction difficult and often brings out 
many emotions such as anxiety, anger, embarrassment and 
depression."  

A letter dated in January 2001 from the veteran's former 
employer, a car dealership, reflects the veteran worked there 
from January 1993 to July 1993 and that he showed signs of 
anxiety, nervousness, and depression.  The employer indicated 
the veteran stated he could no longer work there and abruptly 
left.  A letter dated in January 2001 from RDW Company 
reflects the veteran was not an employee, but subcontracted 
as a painter from July 1996 to October 1997 and that the two 
parted ways as negotiations on issues proved to be more 
difficult over time.

At a VA examination conducted in May 2001, the veteran 
related that during service he experienced depression and 
paranoia that people were talking about him.  During a 
hospital stay for a bout with kidney stones, the veteran 
related he felt people were talking about him and feared 
other soldiers would attempt to harm him.  The veteran 
mentioned he may have seen a psychiatrist but the examiner 
noted that his service records showed no such indications.  
The veteran related he had ideations of harming himself but 
denied suicidal intentions.  He also stated he wanted to get 
out of the military to help his father take care of his 
mother who suffered from multiple sclerosis.  The examiner 
diagnosed the veteran with paranoid schizophrenia and 
assigned a GAF score of 55.  The medical examiner opined that 
based on review of the claims file and on examination of the 
veteran, there was no corroboration that the veteran's 
condition originated in service.  In reviewing the veteran's 
past psychiatric history he noted that the veteran had three 
hospitalizations.  The first was in 1997 when he tested 
positive for drug use. The second was in 1998 when a mood 
disorder was diagnosed.  The third was in 1999 when he was 
diagnosed with schizophrenia.  The medical examiner agreed 
with the veteran's February 1999 statement that his condition 
began in 1998.  The examiner felt this was accurate and added 
that the opinion of the Rating Board, which denied the 
veteran's claim that his schizophrenia originated in service, 
was consistent with his conclusion.  Under remarks, the 
examiner offered the opinion that the veteran's psychosis did 
not start in service, but started later in civilian life, a 
year after his release from service.

The veteran's representative submitted a Statement of 
Accredited Representation in November 2001 in which the 
representative argued that the medical opinion expressed in 
the May 2001 VA examination report supported service 
connection for the claimed disorder.  The representative 
pointed to that part of the medical opinion that stated that 
the disorder started later in civilian life, a year after his 
release from service.

The Board notes that the only evidence previously identified 
by the veteran that is not of record are medical records from 
C. Sarantopoulos, M.D. showing treatment from January 1980 to 
December 1993.  The RO sent a letter dated in March 1999 to 
Dr. Sarantopoulos requesting a copy of the identified 
records.  To date there has been no response.  A March 1999 
deferred rating decision reflects that the rating agent 
assigned to the case was directed to not follow up with Dr. 
Sarantopoulos because, at the time, the veteran's original 
claim was for non-service connected disability pension and 
the veteran reported he had been unable to work since 1997; 
thus, medical records showing treatment prior to 1997 were 
irrelevant.  The veteran's original claim has since been 
"amended" to include service connection for paranoid 
schizophrenia and as such, these records are now relevant.  
However, the Board will not remand the case for purposes of 
obtaining these records for the reasons that follow.  The VA 
fulfilled its duty to assist by requesting these records in 
March 1999.  The veteran did not indicate at the RO hearing 
that there were any outstanding medical records relevant to 
his claim on appeal and he gave a negative response when 
asked whether he saw any private doctors regarding his 
problems during service, a period which includes the listed 
period of treatment from Dr. Sarantopoulos.  In addition, the 
veteran also testified that he first sought treatment in 
1998.  In view of this and since the veteran's original claim 
includes several disabilities, the Board considers that these 
records do not pertain to the disorder on appeal.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  The Board finds that there is 
sufficient evidence that the veteran currently suffers from a 
psychiatric disorder controlled by medication.  VA medical 
records from Brecksville and Youngstown show the veteran has 
been diagnosed as having paranoid schizophrenia and 
schizoaffective disorder.   Private medical records from St. 
Elizabeth show the veteran has been diagnosed as having 
psychotic and mood disorders.  Dr. Nalluri's letter states 
the veteran suffers from continuous paranoid schizophrenia.  

With regard to direct or presumptive entitlement to service 
connection, the Board does not find sufficient or competent 
evidence showing the veteran suffered from the claimed 
disorder in service or that the disorder was manifested to a 
degree of 10% or more within the one-year presumptive period 
following service.

The service medical records are devoid of any complaints, 
findings, diagnosis or treatment for any psychiatric 
disorder.  The Board notes that the veteran at various times 
has expressed different and vague recollections as to whether 
he had ever seen a psychiatrist during service.  If the 
veteran did see a psychiatrist, there is no indication in the 
service medical records that a chronic mental disorder 
existed.  There is lay testimony of record that indicates the 
veteran experienced isolation, depression, confusion, and 
perhaps heard voices while on active duty and that during 
this time the veteran's father observed the veteran exhibit 
such unusual behavior.  This testimony is credible but 
unsubstantiated by any medical evidence.  For some factual 
issues, competent lay evidence may be sufficient.  Lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran and his father are not competent to render a 
diagnosis that the veteran suffered from a psychiatric 
disorder during service.  The veteran and his father's 
testimony of observable symptoms during service and 
thereafter is relevant, but there is no competent medical 
opinion that relates the current psychiatric disorder to that 
claimed symptomatology.  Indeed, the medical evidence is 
against such a finding.

Although the veteran describes experiencing symptoms of a 
psychiatric disorder dating back to active duty, these 
subjective recollections do not accord with the objective 
medical evidence.  VA medical records and private medical 
records dated in 1998, 1999, and 2000 do not indicate his 
complaints of psychological problems dating back to active 
duty.  Rather, the diagnoses were based on current 
manifestations and complaints.  None of the post-service 
medical examinations performed indicate the veteran's 
psychiatric disorder had its onset in service.  At the VA 
examination in May 2001, the veteran related he experienced 
depression and paranoia, but the VA examiner concluded the 
veteran's current psychiatric problems did not originate in-
service, but began in 1998, which is more than one year after 
service.   This opinion was based on a review of the evidence 
in the claims file and examination of the veteran.   

No psychiatric disorder was diagnosed within the one-year 
presumption period following service.  The first medical 
evidence of diagnosis and treatment for a psychiatric 
disorder (paranoid schizophrenia) is in 1998, eight years 
following service.  However, under 38 C.F.R. § 3.307(b)(c), 
the claimed condition need not be diagnosed during the 
presumptive period; instead, there only must be during the 
presumptive period, acceptable medical or lay evidence of 
symptomatology which, in retrospect, may be identified as 
manifestations of the chronic condition to the requisite 
degree, followed without unreasonable time lapse by definite 
diagnosis.  In the instant case, there is no treatment of 
symptoms or medical findings indicative of a psychiatric 
disorder during the one-year presumptive period.  The only 
evidence of record that the veteran suffered from 
manifestations of paranoid schizophrenia during the 
presumptive period consists of the veteran's testimony that 
he experienced "depression" when he worked as a carpenter's 
helper and a painter and his father's vague recollection that 
he was acting erratic "a year, or something" after 
discharge.  These lay assertions, without competent medical 
evidence, is not sufficient acceptable evidence of 
characteristic manifestations of paranoid schizophrenia to 
the requisite 10 degrees.  Such a finding requires competent 
medical expertise.  According to the rating schedule for 
mental disorders, a veteran with paranoid schizophrenia will 
be assigned a noncompensable rating if:

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication;

And will be assigned a 10% rating if:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

See 38 C.F.R. § 4.130, Diagnostic Codes 9203, 9440 (2001).  
There were no diagnoses of a psychiatric disorder during the 
presumptive period.  The veteran was able to secure a job as 
a carpenter's helper a month after service and he held this 
job for five to six months.  Immediately after this job he 
obtained employment as a painter, a job he held for six 
months.  Thus, for the entire presumptive period except for 
one month, the veteran was employed.  The veteran first 
testified that he was successful at his carpenter's job and 
did not recall having any problems with his symptoms and that 
during his painting job he "maybe [had] slight depression."  
He later responded in the affirmative that despite feelings 
of depression during his carpenter's job, he felt he was 
still competent and capable of holding his job, although his 
employer may have commented that he was not doing something 
right.  The veteran also testified-and confirmed by medical 
records-that he was first placed on medication in 1998.  The 
aforementioned evidence does not show characteristic 
manifestations of the disease to a compensable degree.  
Furthermore, testimony of record indicates that it was not 
until 1993, after the presumptive period, that the veteran's 
symptoms interfered with his occupational functioning.  
Nothing in the record mentions social impairment, of the 
degree set forth above, during the presumptive period. 

In the November 2001 Statement of Accredited Representation, 
the representative argues on behalf of the veteran that the 
medical opinion expressed in the May 2001 VA examination 
report supports service connection on the basis that it was 
manifested within the one year presumptive period.  The 
representative points to the following statement by the VA 
examiner:  "In my opinion, his psychosis did not start in 
the service, but it started later in civilian life, a year 
after his release from the service."  The representative's 
interpretation of this statement is not persuasive.  The 
statement conveys a general date of onset of the disorder for 
the time period outside the statutory prescribed time.  The 
VA examiner, in his medical opinion, specifically stated that 
the veteran's schizophrenia began in 1998, which is almost 
eight years after service, and based the opinion on his 
examination of the veteran and a detailed review of the 
evidence in the claims file.  The examiner also stated that 
he agreed with the rating which denied the claim.  A review 
of the rating decision reflects that service connection was 
denied as not demonstrated during service and that there was 
no evidence of treatment within the one year presumptive 
period.  The Board acknowledges that the physician's remark, 
at the end of his opinion could be clearer, however, when 
read in the context of the whole examination report it is not 
considered to support the assertion that the disability was 
manifested within the one year presumptive period. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for paranoid schizophrenia on either a 
"direct" basis or a "presumption" basis.  The presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

The claim for service connection for paranoid schizophrenia 
is denied. 



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

